UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON CARMONA and MIRIAM
FRANCO as Parents and Natural
Guardians of K.C.,

                          Plaintiffs,

                   -v.-                              19 Civ. 11937 (KPF)

RICHARD CARRANZA, in his official                          ORDER
capacity as Chancellor of New York City
Department of Education, and NEW
YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendants’ January 8, 2020 letter motion

seeking a stay of this case pending (i) the Court’s ruling in the related case of

Franco v. New York City Department of Education, No. 19 Civ. 2925 (KPF)

(“Franco I”), or (ii) guidance from the United States Court of Appeals for the

Second Circuit through resolution of the appeals of several decisions issued by

sister courts that implicate similar legal issues. (Dkt. #9). The Court is also in

receipt of Plaintiffs’ January 9, 2020 letter in opposition. (Dkt. #10). For the

reasons stated below, Defendants’ motion to stay is DENIED. In order to afford

the parties additional time to present their strongest arguments to the Court,

however, the briefing schedule concerning the pending motion for a preliminary

injunction and temporary restraining order is hereby modified as follows:

Defendants shall file their opposition papers on or before January 21, 2020,

and Plaintiffs shall file their reply papers on or before January 28, 2020.
      After considering (i) whether Defendants have made a strong showing

that they are likely to succeed on the merits, (ii) whether Defendants will be

irreparably injured absent a stay, (iii) whether issuance of a stay will

substantially injure Plaintiffs, and (iv) where the public interest lies, the Court

concludes that a stay of this proceeding is not warranted. See generally Nken

v. Holder, 556 U.S. 418 (2009). The Court notes that the issues at play in this

matter do overlap with the issues in Franco I; they both involve Plaintiffs’

attempts to be granted pendency for K.C. at the International Institute for the

Brain (“iBrain”). The matters differ in important respects, however. Franco I

relates to Plaintiffs’ attempts to be granted pendency for K.C. at iBrain for the

2018-2019 school year, after an Impartial Hearing Officer (“IHO”) determined

that pendency was not appropriate. This matter centers around the 2019-2020

school year, but even more crucially, involves a decision by a different IHO

ordering that Plaintiffs would have pendency for K.C. at iBrain for that school

year. Put differently, in this proceeding, Plaintiffs seek to enforce an already

existing pendency order, whereas in Franco I, Plaintiff seeks the entry of a

pendency order for the first time, and over a contrary decision by an IHO.

Though the Court does not at this time opine on the merits of the claims

brought either in Franco I or in this matter, there exists a possibility that

Plaintiffs could be denied relief in the prior matter but granted the relief sought

in this matter. For this reason, a stay of this proceeding pending a decision in

Franco I is not warranted.




                                         2
      Further, the Court concludes the pending appeals identified in

Defendants’ motion to stay do not warrant a stay of this proceeding. If

pendency placement at iBrain is appropriate, or even required in light of the

IHO’s order granting pendency, Plaintiffs are entitled to an automatic

preliminary injunction. See Zvi D. by Shirley D. v. Ambach, 694 F.2d 904, 906

(2d Cir. 1982). A stay pending appeal in a separate case would create a

substantial delay in the adjudication of Plaintiffs’ pendency placement,

potentially depriving Plaintiffs of an entitlement to a preliminary injunction.

Defendants’ application for a stay is DENIED, though the revised briefing

schedule is ordered.

      SO ORDERED.

Dated: January 10, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        3
